Case 2:18-cr-00515-MCA Document 34-2 Filed 12/01/20 Page 1 of 49 PagelD: 333

Bureau of Prisons
Health Services

 

Inmate Name: BASRALIAN, GARY
Date of Birth: 07/02/1947
Encounter Date: 06/18/2020 12:49

Cosign/Review
Reg #: 71610-050
Sex: M Race: WHITE
Provider: Pugliese, Nicole RN Facility: FTD

 

Cosigned by Chinwalla, F. DO on 06/22/2020 14:20.

Bureau of Prisons - FTD
Case 2:18-cr-00515-MCA Document 34-2 Filed 12/01/20 Page 2 of 49 PagelD: 334

Bureau of Prisons
Health Services
Clinical Encounter

 

Inmate Name: BASRALIAN, GARY Reg# 71610-050
Date of Birth: 07/02/1947 Sex: M Race: WHITE Facility: FTD
Encounter Date: 06/17/2020 10:02 Provider: Pugliese, Nicole RN Unit: RO2

 

Nursing - Evaluation encounter performed at Housing Unit.
SUBJECTIVE:
COMPLAINT 1 Provider: Pugliese, Nicole RN

Chief Complaint: INFECTIOUS DISEASE
Subjective: Inmate BASRALIAN is a 72 yo male patient is being evaluated this AM for COVID-19. He is
currently in isolation in unit 5851.

 

 

 

Pain: No

OBJECTIVE:
Temperature:

Date Time Fahrenheit Celsius Location Provider

06/17/2020 09:04 FTD 97.7 36.5 Forehead Orapello, Brian RN
Pulse:

Date Time Rate Per Minute Location Rhythm  Proyider

06/17/2020 09:04 FTD 60 Via Machine Regular Orapello, Brian RN
Respirations:

Date Time Rate Per Minute Provider

06/17/2020 09:04 FTD 18 Orapello, Brian RN

Blood Pressure:
Date Time Value Location Position Cuff Size Provider
06/17/2020 09:04FTD 147/80 Left Arm Sitting Adult-regular Orapello, Brian RN

Sa02:
Date Time Value(%) Air Provider
06/17/2020 09:04 FTD 98 Room Air Orapello, Brian RN

 

 

Exam:
General
Affect
Yes: Pleasant, Cooperative
Appearance
Yes: Alert & Oriented to Person
Skin
General
Yes: Within Normal Limits, Dry, Skin Intact
Mouth
Mucosa
Yes: Within Normal Limits
Pulmonary
Observation/Inspection
Yes: Within Normal Limits

Generated 06/17/2020 10:04 by Pugliese, Nicole RN Bureau of Prisons - FTD Page 1 of 2
Case 2:18-cr-00515-MCA Document 34-2 Filed 12/01/20 Page 3 of 49 PagelD: 335

 

 

Inmate Name: BASRALIAN, GARY Reg# 71610-050
Date of Birth: 07/02/1947 Sex: M Race: WHITE Facility: FTD
Encounter Date: 06/17/2020 10:02 Provider: Pugliese, Nicole RN Unit: ROd2
Exam:
Cardiovascular
Observation

Yes: Within Normal Limits
Gastrointestinal
General
Yes: Within Normal Limits
No: Diarrhea, Vomiting

ASSESSMENT:

No Significant Findings/No Apparent Distress

This 72 yo male patient is being evaluated this AM tor COVID-19.

IM is isolated in unit 5851. He ambulates with a steady gait. AAOx3. VS Stable. Skin pwd, He denies SOB, cough,
diarrhea, n/v. He is in no acute distress. Respirations are clear and unlabored. He has no neurological deficit. PERRLA.
Inmate denies any injury. Inmate specifically denies loss of consciousness, nausea, vomiting, unilateral weakness,
abdominal pain, headache, blurred vision, throat pain, and malaise. Inmate denies head, neck and back pain. Inmate
denies trauma. Inmate denies PREA questions. PCPT/MD notified of assessment. Inmate will continue to be monitored
by HSU staff. Inmate was instructed to notify HSU staff if symptoms worsen.

PLAN:

Disposition:
To be Evaluated by Provider

Patient Education Topics:

 

Date Initiated Format Handout/Topic Provider ome
06/17/2020 Counseling Access to Care Pugliese, Nicole Verbalizes
Understanding
06/17/2020 Counseling Plan of Care Pugliese, Nicole Verbalizes
Understanding
Copay Required: No Cosign Required: Yes

Telephone/Verbal Order: No

Completed by Pugliese, Nicole RN on 06/17/2020 10:04
Requested te be cosigned by Chinwalla, F. DO.
Cosign documeniation will be displayed on the following page.

Generated 06/17/2020 10:04 by Pugliese, Nicole RN Bureau of Prisons - FTD Page 2 of 2
Case 2:18-cr-00515-MCA Document 34-2 Filed 12/01/20 Page 4 of 49 PagelD: 336

Bureau of Prisons
Health Services

Cosign/Review

 

Inmate Name: BASRALIAN, GARY
Date of Birth: 07/02/1947
Encounter Date: 06/17/2020 10:02

Reg #: 71610-050
Sex: M Race: WHITE
Provider: Pugliese, Nicole RN Facility: FTD

Cosigned by Chinwalla, F. DO on 06/19/2020 07:16.

Bureau of Prisons - FTD
Case 2:18-cr-00515-MCA Document 34-2 Filed 12/01/20 Page 5 of 49 PagelD: 337

Bureau of Prisons
Health Services
Clinical Encounter

 

Inmate Name: BASRALIAN, GARY Reg# 71610-050
Date of Birth: 07/02/1947 Sex: M Race: WHITE Facility: FTD
Encounter Date: 06/16/2020 09:38 Provider. Hernandez, Jessica RN Unit: RO2

 

Nursing - Evaluation encounter performed at Housing Unit.
SUBJECTIVE:
COMPLAINT 1 Provider: Hernandez, Jessica RN

Chief Complaint: No Complaint(s)
Subjective: Evaluation of isolated covid-19 IM

 

 

 

 

 

Pain: No
OBJECTIVE:
Temperature:
Date Time Fahrenheit Celsius Location Provider
06/16/2020 09:39 FTD 97.9 36.6 Hernandez, Jessica RN
Pulse:
Date Time Rate Per Minute Location Rhythm Provider
06/16/2020 09:39 FTD 60 Hernandez, Jessica RN
Respirations:
Bate Time Rate Per Minute Provider
06/16/2020 09:39 FTD 18 Hernandez, Jessica RN
Blood Pressure:
Date Time Value Location Position Cuff Size Provider
06/16/2020 09:39 FTD 136/82 Hernandez, Jessica RN
SaO2:
Date Time Value(%) Air Provider
06/16/2020 09:39 FTD 98 Room Air Hernandez, Jessica RN
Exam:
General
Appearance
Yes: Appears Well, Alert and Oriented x 3
Skin
General
Yes: Within Normal Limits, Dry, Skin Intact
Pulmonary
Observaticn/inspection

Yes: Within Normal Limits
No: Respiratory Distress
ASSESSMENT:

No Significant Findings/No Apparent Distress

IM denies any covid-19 like symptoms at this time and remains asymptomatic. IM aaox4 appears in no acute distress,
denies headache, denies dizziness, mucosa pink and moist, respirations even and unlabored, denies chest pain, denies
cough, denies SOB, denies diarrhea, voiding with no difficulty, skin w/d. Ambulatory with a steady gait around isolated

Generated 06/16/2020 09:41 by Hernandez, Jessica RN Bureau of Prisons - FTD Page 1 of 2
Case 2:18-cr-00515-MCA Document 34-2 Filed 12/01/20 Page 6 of 49 PagelD: 338

 

Inmate Name: BASRALIAN, GARY Reg#: 71610-050
Date of Birth: 07/02/1947 Sex: M_ Race: WHITE Facility: FTD
Encounter Date: 06/16/2020 09:38 Provider: Hernandez, Jessica RN Unit: ROQ2

 

housing unit. IM encouraged to stay well hydrated via oral intake and continue activity as tolerated.

PLAN:

Disposition:
Follow-up at Sick Call as Needed
Return Immediately if Condition Worsens

Patient Education Topics:

Date Initiated Format Handout/Topic Provider
06/16/2020 Counseling Access to Care Hernandez, Jessica
Copay Required: No Cosign Required: Yes

Telephone/Verbal Order: No

Completed by Hernandez, Jessica RN on 06/16/2020 09:41
Requested to be cosigned by Chinwalla, F. DO.

Cosign documentation will be displayed on the following page.

Qutcome
Verbalizes
Understanding

Generated 06/16/2020 09:41 by Hernandez, Jessica RN Bureau of Prisons - FTD Page 2 of 2
Case 2:18-cr-00515-MCA Document 34-2 Filed 12/01/20 Page 7 of 49 PagelD: 339

Inmate Name: BASRALIAN, GARY
Date of Birth: 07/02/1947
Encounter Date: 06/16/2020 09:38

Bureau of Prisons
Health Services

Cosign/Review

Reg #: 71610-050
Sex: M Race: WHITE
Provider: Hernandez, Jessica RN — Facility: FTD

Cosigned by Chinwalla, F. DO on 06/16/2020 15:15.

Bureau of Prisons - FTD
Case 2:18-cr-00515-MCA Document 34-2 Filed 12/01/20 Page 8 of 49 PagelD: 340

Bureau of Prisons
Health Services
Clinical Encounter

 

Inmate Name: BASRALIAN, GARY Reg #: 71610-050
Date of Birth: 07/02/1947 Sex: M Race: WHITE Facility: FTD
Encounter Date: 06/15/2020 70:02 Provider. Hernandez, Jessica RN Unit: RO2

 

Nursing - Evaluation encounter performed at Housing Unit.
SUBJECTIVE:
COMPLAINT 1 Provider: Hernandez, Jessica RN

Chief Complaint: No Complaint(s)
Subjective: Evaluation of isolated covid-19 positive IM

 

 

 

 

 

Pain: No

OBJECTIVE:
Temperature:

Date Time Fahrenheit Celsius Location Provider

06/15/2020 10:02 FTD 97.6 36.4 Hernandez, Jessica RN
Pulse:

Date Time Rate Per Minute Location Rhythm Provider

06/15/2020 10:02 FTD 60 Hernandez, Jessica RN
Respirations:

Date Time Rate Per Minute Provider

06/15/2020 10:02 FFD 18 Hernandez, Jessica RN
Blood Pressure:

Date Time Value Location Position Cuff Size Provider

06/15/2020 10:02 FTD 125/71 Hernandez, Jessica RN
$aQ2:

Date Time Value(%) Air Provider

06/15/2020 10:02 FTD 100 Room Air Hernandez, Jessica RN
Exam:

General

Appearance
Yes: Appears Well, Alert and Oriented x 3
Skin
General
Yes: Within Normal Limits, Dry, Skin Intact
Pulmonary

Observation/Inspection
Yes: Within Normal Limits
No: Respiratory Distress

ASSESSMENT:

No Significant Findings/No Apparent Distress

iM denies any covid-19 like symptoms at this time and remains asymptomatic. IM aacx4 appears in no acute distress,
denies headache, denies dizziness, mucosa pink and moist, respirations even and unlabored, denies chest pain, denies
cough, denies SOB, denies diarrhea, voiding with no difficulty, skin wid. Ambulatory with a steady gait around isolated

Generated 06/15/2020 10:04 by Hernandez, Jessica RN Bureau of Prisons - FTD Page 1 of 2
Case 2:18-cr-00515-MCA Document 34-2 Filed 12/01/20 Page 9 of 49 PagelD: 341

 

inmate Name: BASRALIAN, GARY Reg#: 71610-050
Date of Birth: 07/02/1947 Sex: M Race: WHITE Facility: FTD
Encounter Date: 06/15/2620 16:02 Provider: Hernandez, Jessica RN Unit: RQ2

 

housing unit. 1M encouraged to stay well hydrated via oral intake and continue activity as tolerated.

PLAN:

Disposition:
Follow-up at Sick Call as Needed
Return Immediately if Condition Worsens

Patient Education Topics:

Date Initiated Format Handout/Topic Provider
06/15/2020 Counseling Access to Care Hernandez, Jessica
Copay Required: No Cosign Required: Yes

Telephone/Verbal Order: No

Completed by Hernandez, Jessica RN on 06/15/2020 10:04
Requested te be cosigned by Chinwalla, F. DO.
Cosign documentation will be displayed on the following page.

Generated 06/15/2020 10:04 by Hernandez, Jessica RN Bureau of Prisons - FTD

Outcome
Verbalizes
Understanding

Page 2 of 2
Case 2:18-cr-00515-MCA Document 34-2 Filed 12/01/20 Page 10 of 49 PagelD: 342

Bureau of Prisons
Health Services

Cosign/Review

 

Inmate Name: BASRALIAN, GARY
Date of Birth: 07/02/1947
Encounter Date: 06/15/2020 10:02

Reg #: 71610-050
Sex: M Race: WHITE
Provider: Hernandez, Jessica RN Facility: FTD

 

Cosigned by Chinwalla, F. DO on 06/15/2020 14:13.

Bureau of Prisons - FTD
Case 2:18-cr-00515-MCA Document 34-2 Filed 12/01/20 Page 11 of 49 PagelD: 343

Bureau of Prisons
Health Services
Clinical Encounter

 

Inmate Name: BASRALIAN, GARY Reg# 71610-050
Date of Birth: 07/02/1947 Sex: M Race: WHITE Facility: FTD
Encounter Date: 06/14/2020 10:58 Provider: Pugliese, Nicole RN Unit: RO2

 

Nursing - Evaluation encounter performed at Housing Unit.
SUBJECTIVE:
COMPLAINT 1 Provider: Pugliese, Nicole RN

Chief Complaint: INFECTIOUS DISEASE
Subjective: Inmate BASRALIAN is a 72 yo male patient is being evaluated this AM for COVID-19. He is
currently in isolation in unit 5851.

 

 

 

Pain: No
OBJECTIVE:
Temperature:
Date Time Fahrenheit Celsius Location Provider
06/14/2020 10:58FTD 97.0 36.1 Pugliese, Nicole RN
Pulse:
Date Time Rate Per Minute Location Rhythm Provider
06/14/2020 10:58 FTD 71 Pugliese, Nicole RN
Respirations:
Date Time Rate Per Minute Provider
06/14/2020 10:58 FTD 17 Pugliese, Nicole RN
Blood Pressure:
Date Time Value Location Position Cuff Size Provider
06/14/2020 10:58 FTD 130/76 Pugliese, Nicole RN
$a02:
Date Time Value(%) Ajr Provider
06/14/2020 10:58 FTD 98 Room Air Pugliese, Nicole RN
Exam:
General
Affect
Yes: Pleasant, Cooperative
Appearance
Yes: Alert and Oriented x 3
Skin
General
Yes: Within Normal Limits, Dry, Skin Intact
Mouth
Mucosa
Yes: Within Normal Limits
Pulmonary

Observation/Inspection
Yes: Within Normal Limits

Generated 06/14/2020 11:01 by Pugliese, Nicole RN Bureau of Prisons - FTD Page 1 of 2
Case 2:18-cr-00515-MCA Document 34-2 Filed 12/01/20 Page 12 of 49 PagelD: 344

 

Inmate Name: BASRALIAN, GARY Reg# 71610-050
Date of Birth: 07/02/1947 Sex: M Race: WHITE Facility: FTD
Encounter Date: 06/14/2020 10:58 Provider: Pugliese, Nicole RN Unit: R02

 

Exam:
Cardiovascular
Observation
Yes: Within Normal Limits
Gastrointestinal
General
Yes: Within Normal Limits
No: Diarrhea, Vomiting

ASSESSMENT:

No Significant Findings/No Apparent Distress

This 72 yo male patient is being evaluated this AM for COVID-19.

IM is isolated in unit 5851. He ambulates with a steady gait. AAOx3. VS Stable. Skin pwd, He denies SOB, cough,
diarrhea, n/v. He is in no acute distress. Respirations are clear and unlabored. He has no neurological deficit. PERRLA.
Inmate denies any injury. Inmate specifically denies loss of consciousness, nausea, vomiting, unilateral weakness,
abdominal pain, headache, blurred vision, throat pain, and malaise. Inmate denies head, neck and back pain. Inmate
denies trauma. Inmate denies PREA questions. PCPT/MD notified of assessment. Inmate will continue to be monitored
by HSU staff. Inmate was instructed to notify HSU staff if symptoms worsen.

PLAN:

Disposition:
To be Evaluated by Provider

Patient Education Topics:

Date Initiated Format Handout/Topic Provider Outcome
06/14/2020 Counseling Access to Care Pugliese, Nicole Verbalizes
Understanding
06/14/2020 Counseling Plan of Care Pugliese, Nicole Verbalizes
Understanding
Copay Required: No Cosign Required: Yes

Telephone/Verbal Order: No

Completed by Pugliese, Nicole RN on 06/14/2020 11:01
Requested to be cosigned by Chinwalla, F. DO.

Cosign documentation will be displayed on the following page.
Requested to be reviewed by Turner-Foster, Nicoletta MD/CD.
Review documentation will be displayed on the following page.

Generated 06/14/2020 11:01 by Pugliese, Nicole RN Bureau of Prisons - FTD Page 2 of 2
Case 2:18-cr-00515-MCA Document 34-2 Filed 12/01/20 Page 13 of 49 PagelD: 345

Bureau of Prisons
Health Services

 

Cosign/Review
Inmate Name: BASRALIAN, GARY Reg #: 7 1610-050
Date of Birth: 07/02/1947 Sex: M Race: WHITE
Encounter Date: 06/14/2020 10:58 Provider: Pugliese, Nicole RN Facility: FTD

 

Cosigned by Chinwalla, F. DO on 06/16/2020 08:43.

Bureau of Prisons - FTD
Case 2:18-cr-00515-MCA Document 34-2 Filed 12/01/20 Page 14 of 49 PagelD: 346

Inmate Name: BASRALIAN, GARY
Date of Birth: 07/02/1947
Encounter Date: 06/14/2020 10:58

Bureau of Prisons
Health Services
Cosign/Review

Reg #: 71610-050
Sex: M Race: WHITE
Provider. Pugliese, Nicole RN Facility: FTD

Reviewed by Turner-Foster, Nicoletta MD/CD on 06/17/2020 12:00.

Bureau of Prisons - FTD
Case 2:18-cr-00515-MCA Document 34-2 Filed 12/01/20 Page 15 of 49 PagelD: 347

Bureau of Prisons
Health Services
Clinical Encounter

 

Inmate Name: BASRALIAN, GARY Reg #: 71610-050
Date of Birth: 07/02/1947 Sex: M Race: WHITE Facility: FTD
Encounter Date: 06/13/2020 10:48 Provider: Pugliese, Nicole RN Unit: RO2

 

Nursing - Evaluation encounter performed at Housing Unit.
SUBJECTIVE:
COMPLAINT 1 Provider: Pugliese, Nicole RN

Chief Complaint: INFECTIOUS DISEASE
Subjective: Inmate BASRALIAN is a 72 yo male patient is being evaluated this AM for COVID-19. He Is
currently in isolation in unit 5851.

 

 

Pain: No
OBJECTIVE:
Temperature:
Date Time Fahrenheit Celsius Location Provider
06/13/2020 10:43FTD 97.5 36.4 Forehead Orapello, Brian RN
Pulse:
Date Time Rate Per Minute Location Rhythm Provider
06/13/2020 10:43 FTD 60 Via Machine Regular Orapello, Brian RN
Respirations:
Date Time Rate Per Minute Provider
06/13/2020 10:43 FTD 18 Orapello, Brian RN
Blood Pressure:
Date Time Value Location Position Cuff Size Provider
06/13/2020 10:43FTD 112/68 Left Arm Sitting Adult-regular Orapello, Brian RN
$a02:
Date ime Value(%) Air Provider
06/13/2020 10:43 FTD 96 Room Air Orapello, Brian RN
Exam:
General
Affect
Yes: Pleasant, Cooperative
Appearance
Yes: Alert and Oriented x 3
Skin
General
Yes: Within Normal Limits, Dry, Skin Intact
Mouth
Mucosa
Yes: Within Normal Limits
Pulmonary

Observation/Inspection
Yes: Within Normal Limits

Generated 06/13/2020 10:50 by Pugliese, Nicole RN Bureau of Prisons - FTD Page 1 of 2
Case 2:18-cr-00515-MCA Document 34-2 Filed 12/01/20 Page 16 of 49 PagelD: 348

 

 

Inmate Name: BASRALIAN, GARY Reg #: 71610-050
Date of Birth: 07/02/1947 Sex: M Race: WHITE Facility: FTD
Encounter Date: 06/13/2020 10:48 Provider: Pugliese, Nicole RN Unit: Ro2
Exam:
Cardiovascular
Observation

Yes: Within Normal Limits
Gastrointestinal
General
Yes: Within Normal Limits
No: Diarrhea, Vomiting

ASSESSMENT:

No Significant Findings/No Apparent Distress

This 72 yo male patient is being evaluated this AM for COVID-19.

IM is isolated in unit 5851. He ambulates with a steady gait. AAOx3. VS Stable. Skin pwd, He denies SOB, cough,
diarrhea, n/v. He is in no acute distress. Respirations are clear and unlabored. He has no neurological deficit. PERRLA.
Inmate denies any injury. Inmate specifically denies loss of consciousness, nausea, vomiting, unilateral weakness,
abdominal pain, headache, blurred vision, throat pain, and malaise. Inmate denies head, neck and back pain. Inmate
denies trauma. Inmate denies PREA questions. PCPT/MD notified of assessment. Inmate will continue to be monitored
by HSU staff. Inmate was instructed to notify HSU staff if symptoms worsen.

PLAN:

Disposition:
To be Evaluated by Provider

Patient Education Topics:

Date Initiated Form Handou ic Provider Outcome
06/13/2020 Counseling Plan of Care Pugliese, Nicole Verbalizes
Understanding
06/13/202G Gounseling Access to Care Pugliese, Nicole Verbalizes
Understanding
Copay Required:No Cosign Required: Yes

Telephone/Verbal Order: No

Completed by Pugliese, Nicole RN on 06/13/2020 10:50
Requested to be cosigned by Chinwalla, F. DO.

Cosign documeniation will be displayed on the following page.
Requested to be reviewed by Turner-Foster, Nicoletta MD/CD.
Review documentation will be dispiayed on the following page.

Generated 06/13/2020 10:50 by Pugliese, Nicole RN Bureau of Prisons - FTD Page 2 of 2
Case 2:18-cr-00515-MCA Document 34-2 Filed 12/01/20 Page 17 of 49 PagelD: 349

Bureau of Prisons
Health Services

 

Inmate Name: BASRALIAN, GARY
Date of Birth: 07/02/1947
Encounter Date: 06/13/2020 10:48

Cosign/Review
Reg #: 71610-050
Sex: M Race: WHITE
Provider. Pugliese, Nicole RN Facility: FTD

 

Cosigned by Chinwalla, F. DO on 06/13/2020 12:13.

Bureau of Prisons - FTD
Case 2:18-cr-00515-MCA Document 34-2 Filed 12/01/20 Page 18 of 49 PagelD: 350

Bureau of Prisons
Health Services

 

Inmate Name: BASRALIAN, GARY
Date of Birth: 07/02/1947
Encounter Date: 06/13/2020 16:48

Cosign/Review
Reg #: 71610-050
Sex: M Race: WHITE
Provider: Pugliese, Nicole RN Facility: FTD

 

Reviewed by Turner-Foster, Nicoletta MD/CD on 06/17/2020 12:06.

Bureau of Prisons - FTD
Case 2:18-cr-00515-MCA Document 34-2 Filed 12/01/20 Page 19 of 49 PagelD: 351

Bureau of Prisons
Health Services
Clinical Encounter

 

Inmate Name: BASRALIAN, GARY Reg #: 71610-050
Date of Birth: 07/02/1947 Sex: M Race: WHITE Facility: FTD
Encounter Date: 06/12/2020 12:49 Provider: Pugliese, Nicole RN Unit: RO2

 

Nursing - Evaluation encounter performed at Housing Unit.
SUBJECTIVE:
COMPLAINT 1 Provider: Pugliese, Nicole RN

Chief Complaint: INFECTIOUS DISEASE
Subjective: Inmate BASRALIAN is a 72 yo male patient is being evaluated this AM for COVID-19. He is
currently in isolation in unit 5851.

 

 

 

 

 

Pain: No
OBJECTIVE:
Temperature:
Date Time Fahrenheit Celsius Location Provider
06/12/2020 12:49FTD 97.6 36.4 Pugliese, Nicole RN
Pulse:
Date Time Rate Per Minute Location Rhythm Provider
06/12/2020 12:49 FTD 57 Pugliese, Nicole RN
Respirations:
Date Time Rate Per Minute Provider
06/12/2020 42:49 FTD 16 Pugliese, Nicole RN
Blood Pressure:
Date Time Value Location Position Cuff Size Provider
06/12/2020 12:49FTD 130/77 Pugliese, Nicole RN
$a02:
Date Time Value(%) Air Provider
06/12/2020 12:49FTD 97 Room Air Pugliese, Nicole RN
Exam:
General
Affect
Yes: Pleasant, Cooperative
Appearance
Yes: Alert and Oriented x 3
Skin
General
Yes: Within Normal Limits, Dry, Skin Intact
Mouth
Mucosa
Yes: Within Normal Limits
Pulmonary

Observation/Inspection
Yes: Within Normal Limits

Generated 06/12/2020 12:52 by Pugliese, Nicole RN Bureau of Prisons - FTD Page 1 of 2
Case 2:18-cr-00515-MCA Document 34-2 Filed 12/01/20 Page 20 of 49 PagelD: 352

 

 

Inmate Name: BASRALIAN, GARY Reg#: 71610-050
Date of Birth: 07/02/1947 Sex: M Race: WHITE Facility: FTD
Encounter Date: 06/12/2020 12:49 Provider: Pugliese, Nicole RN Unit: RO2
Exam:
Cardiovascular
Observation

Yes: Within Normal Limits
Gastrointestinal
General
Yes: Within Normal Limits
No: Diarrhea, Vomiting

ASSESSMENT:

No Significant Findings/No Apparent Distress

This 72 yo male patient is being evaluated this AM for COVID-19.

IM is isolated in unit 5851. He ambulates with a steady gait. AAOx3. VS Stable. Skin pwd, He denies SOB, cough,
diarrhea, n/v. He is in no acute distress. Respirations are clear and unlabored. He has no neurological deficit. PERRLA.
Inmate denies any injury. Inmate specifically denies loss of consciousness, nausea, vomiting, unilateral weakness,
abdominal pain, headache, blurred vision, throat pain, and malaise. Inmate denies head, neck and back pain. Inmate
denies trauma. Inmate denies PREA questions. PCPT/MD notified of assessment. Inmate will continue to be monitored
by HSU staff. Inmate was instructed to notify HSU staff if symptoms worsen.

PLAN:

Disposition:
To be Evaluated by Provider

Patient Education Topics:

Date Initiated Format Handout/Topic Provider Outcome
06/12/2020 Counseling Access to Care Pugliese, Nicole Verbalizes

Understanding

06/12/2020 Counseling Plan of Care Pugliese, Nicole Verbalizes
Understanding

Copay Required:No Cosign Required: Yes
Telephone/Verbal Order: No

Completed by Pugliese, Nicole RN on 06/12/2020 12:52
Requested to be cosigned by Chinwalla, F. DO.

Cosign documentation will be displayed on the following page.
Requested to be reviewed by Turner-Foster, Nicoletta MD/CD.
Review documentation will be displayed on the following page.

Generated 06/12/2020 12:52 by Pugliese, Nicole RN Bureau of Prisons - FTD Page 2 of 2
Case 2:18-cr-00515-MCA Document 34-2 Filed 12/01/20 Page 21 of 49 PagelD: 353

Bureau of Prisons
Health Services

 

Cosign/Review
inmate Name: BASRALIAN, GARY Reg #: 71610-050
Date of Birth: 07/02/1947 Sex: M Race: WHITE
Encounter Date: 06/12/2020 12:49 Provider: Pugliese, Nicole RN Facility: FTD

 

Cosigned by Chinwalla, F. DO on 06/13/2020 12:24.

Bureau of Prisons - FTD
Case 2:18-cr-00515-MCA Document 34-2 Filed 12/01/20 Page 22 of 49 PagelD: 354

Bureau of Prisons
Health Services

 

Cosign/Review
Inmate Name: BASRALIAN, GARY Reg #: 71610-050
Date of Birth: 07/02/1947 Sex: M Race: WHITE
Encounter Date: 06/12/2020 12:49 Provider. Pugliese, Nicole RN Facility: FTD

 

Reviewed by Turner-Foster, Nicoletta MD/CD on 06/17/2020 12:09.

Bureau of Prisons - FTD
Case 2:18-cr-00515-MCA Document 34-2 Filed 12/01/20 Page 23 of 49 PagelD: 355

Bureau of Prisons
Health Services
Clinical Encounter

 

Inmate Name: BASRALIAN, GARY Reg#: 71610-050
Date of Birth: 07/02/1947 Sex: M Race: WHITE Facility: FTD
Encounter Date: 06/11/2020 11:31 Provider: Hernandez, Jessica RN Unit: RO2

 

Nursing - Evaluation encounter performed at Housing Unit.
SUBJECTIVE:
COMPLAINT 1 Provider: Hernandez, Jessica RN

Chief Complaint: No Complaint(s)
Subjective: Evaluation of isolated covid-19 positive IM

 

 

 

 

 

Pain: No

OBJECTIVE:
Temperature:

Date ime Fahrenheit Celsius Location Provider

06/11/2020 11:30 FTD 97.9 36.6 Hernandez, Jessica RN
Pulse:

Date Time Per Mi Location Rhythm Provider

06/11/2020 11:30 FTD 55 Hernandez, Jessica RN
Respirations:

Date Time Rate Per Minute Provider

06/11/2020 11:30 FTD 18 Hernandez, Jessica RN
Blood Pressure:

Date Time Value Location Position Cuff Size Provider

06/11/2020 11:30 FTD 130/86 Hernandez, Jessica RN
SaO2:

Date Time Value(%) Air Provider

06/11/2020 11:30 FTD 98 Room Air Hernandez, Jessica RN
Exam:

General

Appearance
Yes: Appears Well, Alert and Oriented x 3
Skin
General
Yes: Within Normal Limits, Dry, Skin Intact
Pulmonary

Observation/Inspection
Yes: Within Normal Limits
No: Respiratory Distress

ASSESSMENT:

No Significant Findings/No Apparent Distress

IM denies any covid-19 like symptoms at this time and remains asymptomatic. IM aaox4 appears in no acute distress,
denies headache, denies dizziness, mucosa pink and moist, respirations even and unlabored, denies chest pain, denies
cough, denies SOB, denies diarrhea, voiding with no difficulty, skin w/d. Ambulatory with a steady gait around isolated

Generated 06/11/2020 11:33 by Hernandez, Jessica RN Bureau of Prisons - FTD Page 1 of 2
Case 2:18-cr-00515-MCA Document 34-2 Filed 12/01/20 Page 24 of 49 PagelD: 356

 

Inmate Name: BASRALIAN, GARY Reg#: 71610-050
Date of Birth: 07/02/1947 Sex: M Race: WHITE Facility: FTD
Encounter Date: 06/11/2020 11:31 Provider: Hernandez, Jessica RN —_ Unit: RO2

 

housing unit. IM encouraged to stay well hydrated via oral intake and continue activity as tolerated.

PLAN:

Disposition:
Follow-up at Sick Call as Needed
Return Immediately if Condition Worsens

Patient Education Topics:

Date Initiated Format H u ic Provider
06/11/2020 Counseling Access to Care Hernandez, Jessica
Copay Required: No Cosign Required: Yes

Telephone/Verbal Order: No

Completed by Hernandez, Jessica RN on 06/11/2020 11:33
Requested to be cosigned by Turner-Foster, Nicoletta MD/CD.
Cosign documentation will be displayed on the following page.

Outcome
Verbalizes
Understanding

Generated 06/11/2020 11:33 by Hernandez, Jessica RN Bureau of Prisons - FTD Page 2 of 2
Case 2:18-cr-00515-MCA Document 34-2 Filed 12/01/20 Page 25 of 49 PagelD: 357

Bureau of Prisons
Health Services

Cosign/Review

 

inmate Name: BASRALIAN, GARY
Date of Birth: 07/02/1947
Encounter Date: 06/11/2020 11:31

Reg #: 71610-050
Sex: M Race: WHITE
Provider. Hernandez, Jessica RN Facility: FTD

Cosigned by Turner-Foster, Nicoletta MD/CD on 06/11/2020 15:47.

Bureau of Prisons - FTD
Case 2:18-cr-00515-MCA Document 34-2 Filed 12/01/20 Page 26 of 49 PagelD: 358

Bureau of Prisons
Health Services
Clinical Encounter

 

Inmate Name: BASRALIAN, GARY Reg# 71610-050
Date of Birth: 07/02/1947 Sex: M Race: WHITE Facility: FTD
Encounter Date: 06/10/2020 12:22 Provider. Hernandez, Jessica RN Unit: RO2

 

Nursing - Evaluation encounter performed at Housing Unit.
SUBJECTIVE:
COMPLAINT 1 Provider: Hernandez, Jessica RN

Chief Complaint: No Complaint(s)
Subjective: Evaluation of isolated covid-19 positive IM

 

Pain: No

OBJECTIVE:
Temperature:

Date Time Fahrenheit Celsius Location Provider

06/10/2020 12:23 FTD 96.2 36.8 Hernandez, Jessica RN
Pulse:

Date Time Rat r Mi Location Rhythm Provider

06/10/2020 12:23 FTD 60 Hernandez, Jessica RN
Respirations:

Date Time Rate Per Minute Provider

06/10/2020 12:23 FTD 18 Hernandez, Jessica RN
Blood Pressure:

Date Time Value Location Position Cuff Size Provider

06/10/2020 12:23FTD 136/77 Hernandez, Jessica RN
$SaQ2:

Date ime Value(%) Air Provider

06/10/2020 12:23 FTD 98 Room Air Hernandez, Jessica RN
Exam:

General

Appearance
Yes: Appears Well, Alert and Oriented x 3
Skin
General
Yes: Within Normal Limits, Dry, Skin Intact
Pulmonary

Observation/Inspection
Yes: Within Normal Limits
No: Respiratory Distress

ASSESSMENT:

No Significant Findings/No Apparent Distress

IM denies any covid-19 like symptoms at this time and remains asymptomatic. IM aaox4 appears in no acute distress,
denies headache, denies dizziness, mucosa pink and moist, respirations even and unlabored, denies chest pain, denies
cough, denies SOB, denies diarrhea, voiding with no difficulty, skin w/d. Ambulatory with a steady gait around isolated

Generated 06/10/2020 12:25 by Hernandez, Jessica RN Bureau of Prisons - FTD Page 1 of 2
Case 2:18-cr-00515-MCA Document 34-2 Filed 12/01/20 Page 27 of 49 PagelD: 359

 

Inmate Name: BASRALIAN, GARY Reg #: 71610-050
Date of Birth: 07/02/1947 Sex: M Race: WHITE Facility: FTD
Encounter Date: 06/10/2020 12:22 Provider: Hernandez, Jessica RN Unit: RO2

 

housing unit. IM encouraged to stay well hydrated via oral intake and continue activity as tolerated.
PLAN:
Disposition:
Follow-up at Sick Call as Needed

Return Immediately if Condition Worsens

Patient Education Topics:

Date Initiated Format Handout/Topic Provider
06/10/2020 Counseling Access to Care Hernandez, Jessica
Copay Required: No Gosign Required: Yes

Telephone/Verbal Order: No

Completed by Hernandez, Jessica RN on 06/10/2020 12:25
Requested to be cosigned by Chinwalla, F. DO.
Cosign documentation will be displayed on the following page.

Outcome
Verbalizes
Understanding

Generated 06/10/2020 12:25 by Hernandez, Jessica RN Bureau of Prisons - FTD Page 2 of 2
Case 2:18-cr-00515-MCA Document 34-2 Filed 12/01/20 Page 28 of 49 PagelD: 360

Bureau of Prisons
Health Services

 

Cosign/Review
Inmate Name: BASRALIAN, GARY Reg #: 71610-050
Date of Birth: 07/02/1947 Sex: M Race: WHITE
Encounter Date. 06/10/2020 12:22 Provider: Hernandez, JessicaRN Facility: FTD

 

Cosigned by Chinwalla, F. DO on 06/10/2020 13:09.

Bureau of Prisons - FTD
Case 2:18-cr-00515-MCA Document 34-2 Filed 12/01/20 Page 29 of 49 PagelD: 361

Bureau of Prisons
Health Services
Clinical Encounter

 

Inmate Name: BASRALIAN, GARY Reg #: 71610-050
Date of Birth: 07/02/1947 Sex: M = Race: WHITE Facility: FTD
Encounter Date: 06/09/2020 09:45 Provider: Pugliese, Nicole RN Unit: RO2

 

Nursing - Evaluation encounter performed at Housing Unit.
SUBJECTIVE:
COMPLAINT 1 Provider: Pugliese, Nicole RN

Chief Complaint: INFECTIOUS DISEASE
Subjective: Inmate BASRALIAN is a 72 yo male patient is being evaluated this AM for COVID-19. He is
currently in isolation in unit 5851.

 

 

Pain: No
OBJECTIVE:
Pulse:
Date Time Rate Per Minute Location Rhythm Provider
06/09/2020 09:45 FTD 87 Pugliese, Nicole RN
Exam:
General
Affect
Yes: Pleasant, Cooperative
Appearance
Yes: Alert and Oriented x 3
Skin
General
Yes: Within Normal Limits, Dry, Skin Intact
Mouth
Mucosa
Yes: Within Normal Limits
Pulmonary

Observation/Inspection
Yes: Within Normal Limits
Cardiovascular
Observation
Yes: Within Normal Limits
Gastrointestinal
General
Yes: Within Normal Limits
No: Diarrhea, Vomiting

ASSESSMENT:

No Significant Findings/No Apparent Distress
This 72 yo male patient is being evaluated this AM for COVID-19.

IM is isolated in unit 5851. He ambulates with a steady gait. AAOx3. VS Stable. Skin pwd, He denies SOB, cough,
diarrhea, n/v. He is in no acute distress. Respirations are clear and unlabored. He has no neurological deficit. PERRLA.
Inmate denies any injury. Inmate specifically denies loss of consciousness, nausea, vomiting, unilateral weakness,
abdominal pain, headache, blurred vision, throat pain, and malaise. Inmate denies head, neck and back pain. Inmate

Generated 06/09/2020 09:47 by Pugliese, Nicole RN Bureau of Prisons - FTD Page 1 of 2
Case 2:18-cr-00515-MCA Document 34-2 Filed 12/01/20 Page 30 of 49 PagelD: 362

 

Inmate Name: BASRALIAN, GARY Reg# 71610-050
Date of Birth: 07/02/1947 Sex: M Race: WHITE Facility: FTD
Encounter Date: 06/09/2020 09:45 Provider: Pugliese, Nicole RN Unit: RO2

 

denies trauma. Inmate denies PREA questions. PCPT/MD notified of assessment. Inmate will continue to be monitored
by HSU staff. Inmate was instructed to notify HSU staff if symptoms worsen.

PLAN:

Copay Required: No Cosign Required: No
Telephone/Verbal Order: No
Completed by Pugliese, Nicole RN on 06/09/2020 09:47

Generated 06/09/2020 09:47 by Pugliese, Nicole RN Bureau of Prisons - FTD Page 2 of 2
Case 2:18-cr-00515-MCA Document 34-2 Filed 12/01/20 Page 31 of 49 PagelD: 363

Bureau of Prisons
Health Services
Clinical Encounter

 

Inmate Name: BASRALIAN, GARY Reg# 71610-050
Date of Birth: 07/02/1947 Sex: M Race: WHITE Facility: FTD
Encounter Date: 06/09/2020 09:38 Provider: Pugliese, Nicole RN Unit: RO2

 

Nursing - Evaluation encounter performed at Housing Unit.
SUBJECTIVE:
COMPLAINT 1 Provider: Pugliese, Nicole RN

Chief Complaint: INFECTIOUS DISEASE
Subjective: Inmate B LIAN is a 72 yo male patient is being evaluated this AM for COVID-19. He is

 

 

curren I tion in unit 5851.
Pain: No
OBJECTIVE: So
Temperature:
Date Time Celsius Location Provider

 

06/09/2020 09:39 FTD Pugliese, Nicole RN

Pulse:

Date Time Rate Per Minute — Rhythm Provider

06/09/2020 09:39 FTD Pugliese, Nicole RN

 

Respirations:
Date Time Rate Per Minute ad
06/09/2020 09:39 FTD 17 Pugliese
Blood Pressure:
Date Time Value Location ition Provider
06/09/2020 09:39FTD 118/78 Pugliese, Nicole RN
SaQ2:
Date Time Value(%) Air Provider
06/09/2020 09:39 FTD 98 Room Air Pugliese, Nicole <Q

Exam:
General
Affect

Yes: Pleasant, Cooperative
Appearance
Yes: Alert and Oriented x 3
Skin
General
Yes: Within Normal Limits, Dry, Skin Intact
Mouth
Mucosa
Yes: Within Normal Limits
Pulmonary
Observation/Inspection
Yes: Within Normal Limits

Generated 06/09/2020 09:42 by Pugliese, Nicole RN Bureau of Prisons - FTO Page 1 of 2
Case 2:18-cr-00515-MCA Document 34-2 Filed 12/01/20 Page 32 of 49 PagelD: 364

 

 

wlAN, GARY Reg#: 71610-050
2/1947 Sex: M Race: WHITE Facility: FTD
vate: 06/09/2020 09:38 Provider: Pugliese, Nicole RN Unit: R02
sam:
Cardiovascular

Observation
Yes: Within Normal Limits
Gastrointestinal
General
Yes: Within Normal Limits
No: Diarrhea, Vomiting

   
   
  

ASSESSMENT:
No Significant Findings. arent Distress
This 72 yo male pati efig evaluated this AM for COVID-19.

bulates with a steady gait. AAOx3. VS Stable. Skin pwd, He denies SOB, cough,
tress. Respirations are clear and unlabored. He has no neurological deficit. PERRLA.
&: denies loss of consciousness, nausea, vomiting, unilateral weakness,

IM is isolated in unit
diarrhea, n/v. He is in no
Inmate denies any injury. |
abdominal pain, headache, blur
denies trauma. Inmate denies P

n, throat pain, and malaise. Inmate denies head, neck and back pain. Inmate
uestions, PCPT/MD notified of assessment. Inmate will continue to be monitored

by HSU staff. Inmate was instructed to nti staff if symptoms worsen.
PLAN:
Disposition:
To be Evaluated by Provider
Patient Education Topics: EQ
Date Initiated Format Handout/Topic Provider Outcome
06/09/2020 Counseling Access to Care Pugliese, Nicole Verbalizes
Understanding
06/09/2020 Counseling Pian of Care Pugliese, Nicole Verbalizes
Understanding
Copay Required: No Cosign Required: Yes
Telephone/Verbal Order: No

Requested to be cosigned by Chinwalla, F. DO.

Cosign documentation will be displayed on the following page.
Requested to be reviewed by Turner-Foster, Nicoletta MD/CD.
Review documentation will be displayed on the following page.

Completed by Pugliese, Nicole RN on 06/09/2020 09:42 o

Generated 06/09/2020 09:42 by Pugliese, Nicole RN Bureau of Prisons - FTD Page 2 of 2
Case 2:18-cr-00515-MCA Document 34-2 Filed 12/01/20 Page 33 of 49 PagelD: 365

Bureau of Prisons
Health Services
Clinical Encounter

 

Inmate Name: BASRALIAN, GARY Reg #: 71610-050
Date of Birth: 07/02/1947 Sex: M Race: WHITE Facility: FTD
Encounter Date: 06/09/2020 09:38 Provider. Pugliese, Nicole RN Unit: ROo2

 

Nursing - Evaluation encounter performed at Housing Unit.
SUBJECTIVE:
COMPLAINT 1 Provider: Pugliese, Nicole RN

Chief Complaint: INFECTIOUS DISEASE
Subjective: Inmate B LIAN is a 72 yo male patient is being evaluated this AM for COVID-19. He is

 

 

curren | tion in unit 5851.
Pain: No
OBJECTIVE: ©
Temperature:
Date Time Celsius Location Provider

 

06/09/2020 09:39FTD Pugliese, Nicole RN

Pulse:

Date Time waren De, Rhythm —_ Provider

06/09/2020 09:39 FTD Pugliese, Nicole RN

 

 

Respirations:
Date Time Rate Per Minute
06/09/2020 09:39 FTD 17 = N
Blood Pressure:
Date Time Value Location Position Provider
06/09/2020 09:39FTD 118/78 Pugliese, Nicole RN
SaO2:
Date Time Value(%) Air Provider
06/09/2020 09:39FTD 98 Room Air Pugliese, Nicole RN

Exam:
General
Affect

Yes: Pleasant, Cooperative
Appearance
Yes: Alert and Oriented x 3
Skin
General
Yes: Within Nermal Limits, Dry, Skin Intact

Mouth
Mucosa
Yes: Within Normal Limits
Pulmonary
Observation/Inspection
Yes: Within Normal Limits

Generated 06/09/2020 09:42 by Pugliese, Nicole RN Bureau of Prisons - FTD Page 1 of 2
Case 2:18-cr-00515-MCA Document 34-2 Filed 12/01/20 Page 34 of 49 PagelD: 366

 

 

Inmate Name: BASRALIAN, GARY Reg#: 71610-050
Date of Birth: 07/02/1947 Sex: M Race: WHITE Facility: FTD
Encounter Date: 06/09/2020 09:38 Provider: Pugliese, Nicole RN Unit! R02
Exam:
Cardiovascular
Observation

Yes: Within Normal Limits
Gastrointestinal
General
Yes: Within Normal Limits
No: Diarrhea, Vomiting

   
  
  
 
 
 

ASSESSMENT:
No Significant Findin arent Distress
This 72 yo male pati emg evaluated this AM for COVID-19.

bulates with a steady gait. AAOx3. VS Stable. Skin pwd, He denies SOB, cough,
tress. Respirations are clear and unlabored. He has no neurological deficit. PERRLA.

QQ: denies loss of consciousness, nausea, vomiting, unilateral weakness,

IM is isolated in unit
diarrhea, n/v. He is in no
Inmate denies any injury. |
abdominal pain, headache, blu n, throat pain, and malaise. Inmate denies head, neck and back pain. Inmate
denies trauma. Inmate denies P uestions, PCPT/MD notified of assessment. Inmate will continue to be menitored
by HSU staff. Inmate was instructed to ngii staff if symptoms worsen.

PLAN:

Disposition:

To be Evaluated by Provider ©
Patient Education Topics:
Date Initiated Format Hand opic Provider Outcome
06/09/2020 Counseling Access to Care Pugliese, Nicole Verbalizes
Understanding
06/09/2020 Counseling Plan of Care Pugliese, Nicole Verbalizes
Understanding
Copay Required:No Cosign Required: Yes
Telephone/Verbal Order: No

Requested to be cosigned by Chinwalla, F. DO.

Cosign documentation will be displayed on the following page.

Requested to be reviewed by Turner-Foster, Nicoletta MD/CD.
Review documentation will be displayed on the following page.

Completed by Pugliese, Nicole RN on 06/09/2020 09:42 &

Generated 06/09/2020 09:42 by Pugliese, Nicole RN Bureau of Prisons - FTD Page 2 of 2
Case 2:18-cr-00515-MCA Document 34-2 Filed 12/01/20 Page 35 of 49 PagelD: 367

Bureau of Prisons
Health Services

See Amendment

 

Inmate Name: BASRALIAN, GARY Reg #: 71610-050
Date of Birth: 07/02/1947 Sex: M Race: WHITE
Encounter Date: 06/09/2020 09:45 Facility: FTD

 

Amendment made to this note by Pugliese, Nicole RN on 06/09/2020 09:47.

Bureau of Prisons - FTD
Case 2:18-cr-00515-MCA Document 34-2 Filed 12/01/20 Page 36 of 49 PagelD: 368

Bureau of Prisons
Health Services

 

Inmate Name: BASRALIAN, GARY
Date of Birth: 07/02/1947
Encounter Date: 06/09/2020 09:38

Cosign/Review
Reg #: 71610-050
Sex: M Race: WHITE
Provider: Pugliese, Nicole RN Facility: FTD

 

Cosigned by Chinwalla, F. DO on 06/09/2020 17:28.

Bureau of Prisons - FTD
Case 2:18-cr-00515-MCA Document 34-2 Filed 12/01/20 Page 37 of 49 PagelD: 369

Bureau of Prisons
Health Services
Clinical Encounter

 

Inmate Name: BASRALIAN, GARY Reg# 71610-050
Date of Birth: 07/02/1947 Sex: M Race: WHITE Facility: FTD
Encounter Date: 06/08/2020 11:48 Provider: Orapello, Brian RN Unit: RO2

 

Nursing - Evatuation encounter performed at Heaith Services.
SUBJECTIVE:
COMPLAINT 1 Provider: Orapello, Brian RN

Chief Complaint: INFECTIOUS DISEASE
Subjective: 72 yo male patient is being evaluated this AM for COVID-19. He is currently in isolation in unit
5851. Today he has no complaints.

 

 

 

Pain: No
OBJECTIVE:
Temperature:
Date Time Fahrenheit Celsius Location Provider
06/08/2020 41:48 FTD 98.0 36.7 Forehead Orapello, Brian RN
Pulse:
Date Time Rate Per Minute Location Rhythm Provider
06/08/2020 11:48 FTD 68 Via Machine Regular Orapello, Brian RN
Respirations:
Date Time Rate Per Minute Provider
06/08/2020 11:48 FTD 16 Orapello, Brian RN
Blood Pressure:
Date Tim Value Location Position Cuff Size Provider
06/08/2020 11:48FTD 113/75 Left Arm Sitting Adult-regular Orapello, Brian RN
$aO2:
Date Time Value{%) Air Provider
06/08/2020 11:48 FTD 97 Room Air Orapello, Brian RN
Exam:
General
Affect
Yes: Cooperative
Appearance
Yes: Alert and Oriented x 3
Pulmonary
Observation/Inspection

Yes: Within Normal Limits
Cardiovascular
Observation
Yes: Within Normal Limits
Gastrointestinal
General
Yes: Within Normal Limits

Generated 06/08/2020 11:50 by Orapello, Brian RN Bureau of Prisons - FTD Page 1 of 2
Case 2:18-cr-00515-MCA

Document 34-2 Filed 12/01/20 Page 38 of 49 PagelD: 370

 

Inmate Name: BASRALIAN, GARY
Date of Birth: 07/02/1947
Encounter Date: 06/08/2020 11:48

Reg# 71610-050
Sex: M Race: WHITE Facility: FTD
Provider. Orapello, Brian RN Unit: RO2

 

Exam:
Genitourinary
General
Yes: Within Normal Limits

ASSESSMENT:

Other
72 yo male patient is being evaluated this AM for COVID-19.

IM denies any covid-19 like symptoms and is asymptomatic at this time. He has no complaints today.

IM is isolated in unit 5851. IM aaox3 appears in no acute distress, facial symmetry noted, grasps equal, mucosa pink
and moist, respirations even and unlabored, denies SOB, denies diarrhea, voiding with no difficulty, skin w/p/d.
Ambulatory with a steady gait around isolated housing unit. IM encouraged to stay welt hydrated via oral intake and
continue activity as tolerated. PCPT/MD notified of assessment. Inmate will continue to be monitored by HSU staff.

Inmate was instructed to notify HSU staff if he develops symptoms.

PLAN:

Disposition:
Follow-up at Sick Call as Needed
Return Immediately if Condition Worsens

Patient Education Topics:

 

Date Initiated Format Handout/Topic

06/08/2020 Counseling Access to Care

06/08/2020 Counseling Plan of Care
Copay Required: No Cosign Required: Yes

Telephone/Verbal Order: Yes By: Chinwalla, F. DO
Telephone or Verbal order read back and verified.

Completed by Crapello, Brian RN on 06/08/2020 11:50
Requested to be cosigned by Chinwalila, F. DO.

Cosign documentation will be displayed on the following page.
Requested to be reviewed by Turner-Foster, Nicoletta MD/CD.
Review documentation will be displayed on the following page.

Generated 06/08/2020 11:50 by Orapello, Brian RN Bureau of Prisons - FTD

Provider
Orapello, Brian

Orapello, Brian

Outcome
Verbalizes
Understanding

Verbalizes
Understanding

Page 2 of 2
Case 2:18-cr-00515-MCA Document 34-2 Filed 12/01/20 Page 39 of 49 PagelD: 371

Bureau of Prisons
Health Services

Cosign/Review

 

Inmate Name: BASRALIAN, GARY
Date of Birth: 07/02/1947
Encounter Date: 06/08/2020 11:48

Reg #: 71610-050
Sex: M Race: WHITE
Provider: Orapello, Brian RN Facility: FTD

Cosigned by Chinwalla, F. DO on 06/22/2020 17:28.

Bureau of Prisons - FTD
Case 2:18-cr-00515-MCA Document 34-2 Filed 12/01/20 Page 40 of 49 PagelD: 372

Bureau of Prisons
Health Services
Clinical Encounter

 

Inmate Name: BASRALIAN, GARY Reg# 71610-050
Date of Birth: 07/02/1947 Sex: M Race: WHITE Facility: FTD
Encounter Date: 06/07/2020 10:33 Provider: Hernandez, Jessica RN Unit: Ro2

 

Nursing - Evaluation encounter performed at Housing Unit.
SUBJECTIVE:
COMPLAINT 1 Provider: Hernandez, Jessica RN

Chief Complaint: No Complaint(s)
Subjective: Evaluation of isolated covid-19 positive IM

 

 

 

Pain: No

OBJECTIVE:
Temperature:

Date Time Fahrenheit Celsius Location Provider

06/07/2020 10:33 FTD 97.6 36.4 Hernandez, Jessica RN
Pulse:

Date Time Rat: r Mi ion Rhythm Provider

06/07/2020 10:33 FTD 63 Hernandez, Jessica RN
Respirations:

Date Time Rate Per Minute Provider

06/07/2020 10:33 FTD 18 Hernandez, Jessica RN
Blood Pressure:

Date Time Value Location Position Cuff Size Provider

06/07/2020 10:33FTD 147/77 Hernandez, Jessica RN
$a02:

Date Time Value(%) Air Provider

06/07/2020 10:33 FTD 98 Room Air Hernandez, Jessica RN
Exam:

General

Appearance
Yes: Appears Well, Alert and Oriented x 3
Skin
General
Yes: Within Normal Limits, Dry, Skin Intact
Pulmonary

Observation/Inspection
Yes: Within Normal Limits
No: Respiratory Distress

ASSESSMENT:

No Significant Findings/No Apparent Distress

IM denies any covid-19 like symptoms at this time and denies mouth ulcers today. IM aaox4 appears in no acute
distress, denies headache, denies dizziness, mucosa pink and moist, respirations even and unlabored, denies chest
pain, denies cough, denies SOB, denies diarrhea, voiding with no difficulty, skin wid. Ambulatory with a steady gait

Generated 06/07/2020 10:36 by Hernandez, Jessica RN Bureau of Prisons - FTD Page 1 of 2
Case 2:18-cr-00515-MCA Document 34-2 Filed 12/01/20 Page 41 of 49 PagelD: 373

 

Inmate Name: BASRALIAN, GARY Reg#: 71610-050
Date of Birth: 07/02/1947 Sex: M Race: WHITE Facility: FTD
Encounter Date: 06/07/2020 16:33 Provider: Hernandez, Jessica RN Unit: RO2

 

around isolated housing unit. IM encouraged to stay well hydrated via oral intake and continue activity as tolerated.

PLAN:

Disposition:
Follow-up at Sick Call as Needed
Return Immediately if Condition Worsens

Patient Education Topics:

Da itiated Format Handout/Topic Provider Outcome
06/07/2020 Counseling Access to Care Hernandez, Jessica Verbalizes

Understanding

Copay Required: No Cosign Required: Yes
Telephone/Verbal Order: No

Completed by Hernandez, Jessica RN on 06/07/2020 10:36
Requested to be cosigned by Turner-Foster, Nicoletta MD/CD.
Cosign documentation will be displayed on the following page.

Generated 06/07/2020 10:36 by Hernandez, Jessica RN Bureau of Prisons - FTD Page 2 of 2
Case 2:18-cr-00515-MCA Document 34-2 Filed 12/01/20 Page 42 of 49 PagelD: 374

Inmate Name: BASRALIAN, GARY
Date of Birth: 07/02/1947
Encounter Date: 06/07/2020 10:33

Bureau of Prisons
Health Services

Cosign/Review

Reg #: 71610-050
Sex: M Race: WHITE
Provider. Hernandez, JessicaRN Facility: FTD

Cosigned by Turner-Foster, Nicoletta MD/CD on 06/09/2020 17:06.

Bureau of Prisons - FTD
Case 2:18-cr-00515-MCA Document 34-2 Filed 12/01/20 Page 43 of 49 PagelD: 375

Bureau of Prisons
Health Services
Clinical Encounter - Administrative Note

 

Inmate Name: BASRALIAN, GARY Reg #: 71610-050
Date of Birth: 07/02/1947 Sex: M Race: WHITE Facility:  FTD
Note Date: 06/06/2020 15:20 Provider: Turner-Foster, Nicoletta Unit: RO2

 

Cosign Note - Clinical Encounter Cosign encounter performed at Health Services.
Administrative Notes:

ADMINISTRATIVE NOTE 1 Provider: Turner-Foster, Nicoletta MD/CD
06/02/2020 SARS-CoV-2 is NEGATIVE

Copay Required: No Cosign Required: No
Telephone/Verbal Order: No
Completed by Turner-Foster, Nicoletta MD/CD on 06/06/2020 15:20

Generated 06/06/2020 15:20 by Turner-Foster, Nicoletta Bureau of Prisons - FTD Page 1 cf |
Case 2:18-cr-00515-MCA Document 34-2 Filed 12/01/20 Page 44 of 49 PagelD: 376

Bureau of Prisons
Health Services
Clinical Encounter

 

Inmate Name: BASRALIAN, GARY Reg#: 71610-050
Date of Birth: 07/02/1947 Sex: M Race: WHITE Facility: FTD
Encounter Date: 06/06/2020 12:17 Provider: Hernandez, Jessica RN Unit: RO2

 

Nursing - Evaluation encounter performed at Housing Unit.
SUBJECTIVE:
COMPLAINT 1 Provider: Hernandez, Jessica RN

Chief Complaint: Other Problem
Subjective: Evaluation of isolated covid-19 positive IM

 

 

 

Pain: No

OBJECTIVE:
Temperature:

Date Time Fahrenheit Celsius [Location Provider

06/06/2020 12:17 FTD 98.1 36.7 Hernandez, Jessica RN
Pulse:

Date Time Rate PerMinute Location Rhythm Provider

06/06/2020 12:17 FTD 68 Hernandez, Jessica RN
Respirations:

Date Time Rate Per Minute Provider

06/06/2020 12:17 FTD 18 Hernandez, Jessica RN
Blood Pressure:

Date Time Value Location Position Cuff Size Provider

06/06/2020 12:17 FTD 146/85 Hernandez, Jessica RN
SaO2:

Date Time Value(%) Air Provider

06/06/2020 12:17 FTD 97 Room Air Hernandez, Jessica RN
Exam:

General

Appearance
Yes: Appears Well, Alert and Oriented x 3
Skin
General
Yes: Within Normal Limits, Dry, Skin Intact
Pulmonary

Observation/Inspection
Yes: Within Normal Limits
No: Respiratory Distress

ASSESSMENT:

Ulcers-intraoral and/or Lip

IM c/o mouth sores that he admits started 4 days ago; however, he states they are improving. iM aaox4 appears in no
acute distress, denies headache, denies dizziness, mucosa pink and moist, respirations even and unlabored, denies
chest pain, denies cough, denies SOB, denies diarrhea, voiding with no difficulty, skin w/d. Ambulatory with a steady gait

Generated 06/06/2020 12:21 by Hernandez, Jessica RN Bureau of Prisons - FTD Page 1 of 2
Case 2:18-cr-00515-MCA Document 34-2 Filed 12/01/20 Page 45 of 49 PagelD: 377

 

Inmate Name: BASRALIAN, GARY Reg #: 71610-050
Date of Birth: 07/02/1947 Sex: M Race: WHITE Facility: FTD
Encounter Date: 06/06/2020 12:17 Provider. Hernandez, Jessica RN Unit: R02

 

around isolated housing unit. IM encouraged to stay well hydrated via oral intake and continue activity as tolerated.

PLAN:

Disposition:
To be Evaluated by Provider

Patient Education Topics:

Date Initiated Format Handout/Topic Provider Outcome
06/06/2020 Counseling Access to Care Hemandez, Jessica Verbalizes
Understanding
Copay Required: No Cosign Required: Yes

Telephone/Verbal Order: No

Completed by Hernandez, Jessica RN on 06/06/2020 12:21
Requested to be cosigned by Turner-Foster, Nicoletta MD/CD.
Cosign documentation will be displayed on the following page.

Generated 06/06/2020 12:21 by Hernandez, Jessica RN Bureau of Prisons ~ FTD Page 2 of 2
Case 2:18-cr-00515-MCA Document 34-2 Filed 12/01/20 Page 46 of 49 PagelD: 378

Bureau of Prisons
Health Services
Clinical Encounter

 

inmate Name: BASRALIAN, GARY Reg# 71610-050
Date of Birth: 07/02/1947 Sex: M Race: WHITE Facility: FTD
Encounter Date: 06/19/2020 09:10 Provider: Chinwalla, F. DO Unit: Ro2

 

Physician - Evaluation encounter performed at Health Services.
SUBJECTIVE:

COMPLAINT 1 Provider: Chinwalla, F. DO

Chief Complaint: GENERAL

Subjective: Patient is being evaluated this AM for COVID-19. He is currently in isolation in unit 5851.
Today he has no complaints.
Pts BP is mildly elevated. Pt admits to stress due to a death in his family.

Pain: No
ROS:
General
Constitutional Symptoms
No: Anorexia, Chills, Fatigue, Fever
Cardiovascular
General
Yes: Within Normal Limits
No: Angina, Cough, Edema
Pulmonary
Respiratory System
Yes: Within Normal Limits
No: Cough - Dry, DOE, Dyspnea
Gl
General
Yes: Within Normal Limits
No: Abdominal Pain or Colic, Blood in Stools, Constipation, Diarrhea
Neurological
Autonomic System

 

No: Syncope
OBJECTIVE:
Temperature:
Date Time Fahrenheit Celsius Location Provider
06/19/2020 09:12 FTD 97.2 36.2 Chinwalla, F. DO
Pulse:
Date Time Rate PerMinute Location Rhythm —— Provider
06/19/2020 09:12 FTD 61 Chinwalla, F. DO
Respirations:
Date Time Rate Per Minute Provider
06/19/2020 09:12 FTD 14 Chinwalla, F. DO
Blood Pressure:
Date Time Value Location Position Cuff Size Provider

Generated 06/19/2020 09:19 by Chinwalla, F. DO Bureau of Prisons - FTD Page 1 of 3
Case 2:18-cr-00515-MCA Document 34-2 Filed 12/01/20 Page 47 of 49 PagelD: 379

 

Inmate Name: BASRALIAN, GARY Reg#: 71610-050
Date of Birth: 07/02/1947 Sex: M Race: WHITE Facility: FTD
Encounter Date: 06/19/2020 09:10 Provider: Chinwalla, F. BO Unit: RO2

Date Time Value Location Position Cuff Size Provider
06/19/2020 09:12 FTD 145/77 Chinwalla, F. DO

$SaO2:

Date Time Value(%) Air Provider
06/19/2020 09:12 FTD 97 Room Air Chinwalla, F. DO

Exam:
General
Appearance
Yes: Appears Vell
Skin
General
Yes: Within Normal Limits
Head
General
Yes: Symmetry of Motor Function, Atraumatic/Normocephalic
Pulmonary
Observation/Inspection
No: Coughing, severe w production green/brown mucus, Respiratory Distress
Cardiovascular
Observation
Yes: Normal Rate, Regular Rhythm
Abdomen
Inspection
Yes: Within Normal Limits
Neurologic
Motor System-General
Yes: Normal Exam

ASSESSMENT:
Confirmed case COVID-19, U07.1 - Current

PLAN:

Disposition:
Follow-up Daily

Other:

IM is isolated in unit 5851. He ambulates with a steady gait. AAOx3. VS Stabile. Skin pwd, He denies SOB, cough,
diarrhea, nv. He is in no acute distress. Respirations are clear and unlabored. He has no neurological deficit.
PERRLA.

Inmate denies any injury. Inmate specifically denies loss of consciousness, nausea, vomiting, unilateral weakness,
abdominal pain, headache, blurred vision, throat pain, and malaise. Inmate denies head, neck and back pain. Inmate
denies trauma. Inmate denies PREA questions. PCPT/MD notified of assessment. Inmate will continue to be
monitored

by HSU staff. Inmate was instructed to notify HSU staff if symptoms worsen.

Patient Education Topics:

Generated 06/19/2020 09:19 by Chinwalla, F. DO Bureau of Prisons - FTD Page 2 of 3
Case 2:18-cr-00515-MCA Document 34-2 Filed 12/01/20 Page 48 of 49 PagelD: 380

 

 

Inmate Name: BASRALIAN, GARY Reg #: 71610-050
Date of Birth: 07/02/1947 Sex: M Race: WHITE Facility: FTD
Encounter Date: 06/19/2020 09:10 Provider: Chinwalla, F. DO Unit: R02
Date Initiated Format Handout/Topic Provider Outcome
Chinwalla, F. Verbalizes

06/19/2020 Counseling Access to Care

Copay Required: No Cosign Required: No

Telephone/Verbal Order: No
Completed by Chinwalla, F. DO on 06/19/2020 09:19

Generated 06/19/2020 09:19 by Chinwalla, F. DO Bureau of Prisons - FTD

Understanding

Page 3 of 3
Case 2:18-cr-00515-MCA Document 34-2 Filed 12/01/20 Page 49 of 49 PagelD: 381

Bureau of Prisons
Health Services
Clinical Encounter

 

Inmate Name: BASRALIAN, GARY Reg#: 71610-050
Date of Birth: 07/02/1947 Sex: M Race: WHITE Facility: FTD
Encounter Date: 06/18/2020 12:49 Provider: Pugliese, Nicole RN Unit: R02

 

Nursing - Evaluation encounter performed at Housing Unit.
SUBJECTIVE:
COMPLAINT 1 Provider: Pugliese, Nicole RN

Chief Complaint: INFECTIOUS DISEASE
Subjective: Inmate BASRALIAN is a 72 yo male patient is being evaluated this AM for COVID-19. He is
currently in isolation in unit 5851.

 

Pain: No
OBJECTIVE:
Temperature:
Bate Time Fahrenheit Celsius Location Provider
06/18/2020 12:50 FTD 97.4 36.3 Pugliese, Nicole RN
Pulse:
Date Time Rate Per Minute Location Rhythm Provider
06/18/2020 12:50 FTD 53 Pugliese, Nicole RN
Respirations:
Date Time Rate Per Minute Provider
06/18/2020 12:50 FTD 17 Pugliese, Nicole RN
Blood Pressure:
Date Time Value Location Position Cuff Size Provider
06/18/2020 12:50FTD 159/92 Pugliese, Nicole RN
$a02:
Date Time Value(%) Air Provi
06/18/2020 12:50 FTD 100 Room Air Pugliese, Nicole RN
Exam:
General
Affect
Yes: Pleasant, Cooperative
Appearance
Yes: Alert and Oriented x 3
Skin
General
Yes: Within Normal Limits, Dry, Skin Intact
Mouth
Mucosa
Yes: Within Normal Limits
Pulmonary
Observation/Inspection

Yes: Within Normal Limits

Generated 06/18/2020 12:54 by Pugliese, Nicole RN Bureau of Prisons - FTD Page 1 of 2
